              So Ordered.

              Dated: March 19, 2021



                                                            Beth E. Hanan
                                                            United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN
In re                                                              Chapter 13
Bruce Charles Henning and                                          Case No. 08−27677−beh
Laurie Lynne Henning,
                  Debtors.

                         Order Directing Payment of Unclaimed Funds


   The amount of $5,168.62 was deposited into the Registry of the United States Bankruptcy
Court on January 11, 2016, as unclaimed by Bruce Charles Henning and Laurie Lynne Henning.
    On December 11, 2020, Ms. Henning filed an Affidavit and Request for Release of
Unclaimed Funds in the amount of $2,584.31 with an attachment or an exhibit as proof of right
to the funds, and an Affidavit of Service confirming that notice was provided to the Office of
the United States Attorney.
    Title 28 U.S.C. Section 2042 provides that a claimant may obtain an order directing payment
"on petition to the court and upon notice to the United States Attorney and full proof of the right
thereto."
   IT IS THEREFORE ORDERED the Clerk of the United States Bankruptcy Court shall pay
$2,584.31 to Laura L Henning, 5833 Highland Ter #2, Middleton, WI 53562.
   IT IS FURTHER ORDERED this order is effective 14 days after the date of its entry.
                                               #####




            Case 08-27677-beh      Doc 62    Entered 03/19/21 12:45:27      Page 1 of 1
